Citation Nr: 1625588	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.  He died in December 2012.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

While the appellant initially requested an opportunity to testify at a videoconference hearing, she withdrew that request in January 2016.


FINDINGS OF FACT

1.  The Veteran died in December 2012 due to multi organ failure, due to or as a consequence of end stage renal disease, due to or as a consequence of sepsis, due to or as a consequence of pneumonia.  Atrial fibrillation was listed a significant condition contributing to death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death he was service connected for a generalized anxiety disorder, with dysthymia, evaluated as 30 percent disabling; and for nasal pharyngitis and malaria, each evaluated as noncompensable.

3.  A disability from service did not cause or substantially and materially contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria are not met to establish service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  

A service-connected disability will be considered the principal cause of death when it was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause, but which contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that a contributing cause shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c) . 

At the time of the Veteran's death he was service-connected for a generalized anxiety disorder, with dysthymia, evaluated as 30 percent disabling; and for nasal pharyngitis and malaria, each evaluated as noncompensable. 

The Veteran died in December 2012.  His death certificate lists the cause of death as multi organ failure, due to or as a consequence of end stage renal disease, due to or as a consequence of sepsis, due to or as a consequence of pneumonia.  Atrial fibrillation was listed a significant condition contributing to death but not resulting in the underlying cause of death.

The appellant argues that service connection for cause of the Veteran's death is warranted because his service connected malaria caused the development of kidney stones and multiple other disorders.  She specifically argues that malaria caused a chronic renal disorder, sepsis, a urinary tract infection and ultimately his death.  

The available service treatment records show that the Veteran was hospitalized in December 1945 for malaria.  A February 1946 separation examination revealed that the Veteran's genitourinary and cardiovascular systems, as well as his lungs, were normal.  There is no evidence that the Veteran suffered from a kidney disorder inservice, or that a kidney disorder, to include kidney stones, was compensably disabling within a year of his separation from active duty.  

In March 1974, the Veteran was treated at St. Anthony Hospital for kidney stones.  The records pertaining to this care do not link the development of kidney stones to service, or to a service connected disorder.

In January 1976, the Veteran was hospitalized at Louisville Baptist hospital for treatment of bronchitis, sinusitis, coronary artery disease, and idiopathic renal lithiasis.  The Veteran's medical history at that time was recorded to include a history of kidney stones in 1960, 1961, 1964, 1967, 1973, 1974, and 1975.  The records pertaining to this care do not link the development of kidney stones to service, or to a service connected disorder.

In June 1978, while hospitalized for coronary bypass surgery, the Veteran was noted to have a history of kidney stones.  The records pertaining to this care do not link the development of kidney stones to service, or to a service connected disorder.

The Veteran was seen for a VA examination in June 1990.  He reported first suffering kidney stones in 1943 while at sea in transit to the South Pacific, and suffering from a history of kidney stones since.  Physical examination yielded a diagnosis of renal lithiasis, but the examiner did not offer an opinion linking the disorder to service or a service connected disability.  

In March 2014, Andrew Dailey, M.D., wrote the following, "Yes, malaria can affect the kidneys."  Dr. Dailey did not discuss the evidence considered in offering this statement, describe how he came to this conclusion, or whether this finding meant that the Veteran's residuals of malaria caused or permanently aggravated his renal disorders.

In September 2015, the Veteran's file was reviewed by a VA physician.  Following that review the physician concluded that there was no indication in the VA records and/or the private records that the Veteran had active malaria or residuals of such at the time of his death.  The physician noted that, in fact, records supported the conclusion that the Veteran had malaria in the 1940s, and it resolved without residuals.  The physician found that the records supported the conclusion that the cause of the Veteran's death was multi system organ failure contributed to by sepsis from the possible following infectious sources: urinary tract infection, pneumonia and Clostridium difficile colitis.  The physician opined that the Veteran did not have proven kidney problems from malaria.  Hence, she concluded it was less likely as not that the Veteran's cause of death was related to any of his service connected disorders.

Having reviewed the evidence and applicable law, the Board must deny the claim.  Considering what has been alleged in light of the available evidence, the Board finds that the most probative evidence preponderates against the claim.  In this regard, there is no evidence, save for the Veteran's and the appellant's own lay statements that he ever suffered from any kidney disorder while on active duty.  Moreover, his February 1946 separation examination revealed that the Veteran's genitourinary and cardiovascular systems, as well as his lungs, were normal.  Further, there is no competent evidence that a kidney disorder, to include kidney stones, was compensably disabling within a year of his separation from active duty.  While the Veteran was competent to report kidney stone like symptoms to include pain, as a lay person untrained in the field of medicine he was not competent to offer a medical diagnosis of kidney stones.

Second, while the Veteran clearly suffered from kidney stones for many years postservice, there is no competent evidence showing that his kidney problems were caused or aggravated by his history of malaria.  In this regard, the Board acknowledges the statement from Dr. Daily that malaria can affect the kidneys.  Dr. Dailey, however, never offered an opinion concluding that this Veteran's own history of malaria affected his kidneys.  Moreover, Dr. Daily did not identify the evidence he reviewed to offer that opinion.  Cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.)  

In contrast, the VA examiner is shown to have reviewed all of the evidence of record, and she concluded that while the Veteran had a diagnosis of malaria in the 1940s, that disorder resolved without residuals by the time of the Veteran's death.  The probative value of that conclusion is reinforced when viewed against all of the medical records which show that examiners did note a history of malaria, but never found that the Veteran's malaria was active, that malaria caused a kidney or other organ disorder, or that malaria aggravated a kidney or other organ disorder.  

In light of the foregoing, the Board concludes that the preponderance of the most probative evidence is against entitlement to service connection for the cause of the Veteran's death.  There is no competent evidence linking a service connected disorder to the cause of his death, and there is no competent evidence showing that a service connected disorder contributed substantially and materially to his demise.  Accordingly, entitlement to service connection for the cause of the Veteran's death is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

 Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


